CHIASSON, Judge.
The trial court granted summary judgment and ordered the dismissal of plaintiff’s suit against defendant, Robert J. Far-ris.
Plaintiff, Builders Center, Inc., filed suit against defendant for a real estate commission pursuant to a contract with defendant to sell certain property owned by defendants, Robert and Ann Farris. Plaintiff alleges it was the procuring cause of the sale that ensued. Defendant contends that the initial negotiations with the purchaser had ceased and broken off due to the rejection of the offer by the purchaser. Thereafter, the negotiations were conducted solely by another person which ultimately resulted in the sale. Plaintiff, on the other hand, contends the negotiations were continuous.
This is a dispute as to a material fact which can only be resolved on the trial of the case. La.C.C.P. art. 966; Chaisson v. Domingue, 372 So.2d 1225 (La.1979); Womack Agencies v. Fisher, 86 So.2d 732 (La.App. 1st Cir. 1956); Bullis & Thomas v. Calvert, 162 La. 378, 110 So. 621 (1926).
For this reason, the summary judgment of the trial court is vacated and the case is remanded to the trial court for further proceedings. All costs of this appeal are to be paid by Robert J. Farris. All other costs are to await the final disposition of the suit.
JUDGMENT VACATED — CASE REMANDED.